Name: Commission Regulation (EC) No 774/2003 of 5 May 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the second quarter of 2003
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  Africa;  animal product;  international trade
 Date Published: nan

 Avis juridique important|32003R0774Commission Regulation (EC) No 774/2003 of 5 May 2003 on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the second quarter of 2003 Official Journal L 112 , 06/05/2003 P. 0006 - 0008Commission Regulation (EC) No 774/2003of 5 May 2003on the issue of import licences for sheepmeat and goatmeat products under GATT-WTO non-country-specific tariff quotas for the second quarter of 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EC) No 2467/98 as regards the import and export of products in the sheepmeat and goatmeat sector(1), as last amended by Regulation (EC) No 272/2001(2), and in particular Article 16(4) thereof,Whereas:(1) Title II B of Regulation (EC) No 1439/95 contains detailed rules for imports under GATT/WTO non-country-specific tariff quotas. Under Article 16(4) of Regulation (EC) No 1439/95, it is necessary to decide the extent to which import licences may be issued for applications lodged for the second quarter of 2003.(2) Under Article 15 of Regulation (EC) No 1439/95, the maximum quantity available for the second quarter of 2003 is one quarter of the total quota for the current year. Accordingly, the quantity available for the second quarter of 2003 is limited to 50 tonnes for quota No 09.4147 (countries in group 4) and 50 tonnes for quota No 09.4037 (countries in group 5) in the Annex to Commission Regulation (EC) No 2366/2002 of 27 December 2002 opening Community tariff quotas for 2003 for sheep, goats, sheepmeat and goatmeat(3).(3) If the quantities covered by licence applications exceed the quantities which may be imported under Article 15 of Regulation (EC) No 1439/95, those quantities should be reduced by a single percentage in accordance with Article 16(4)(b) of that Regulation.(4) Applications have been lodged in Germany, the Netherlands and France for products originating in South Africa.(5) The quantities applied for between 1 and 10 April 2003 were 100,333 tonnes for group 5. In view of the quantities available for the second quarter, the acceptance percentage shall be 49,8341 % for group 5.(6) Licences may be used only for products meeting all the requirements of the veterinary rules currently in force in the Community,HAS ADOPTED THIS REGULATION:Article 1In accordance with Article 16(5) of Regulation (EC) No 1439/95, Germany may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 April 2003. The following quantities shall be authorised:Member State: Germany - 1 April to 30 June - Import terms>TABLE>Article 2In accordance with Article 16(5) of Regulation (EC) No 1439/95, France may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 April 2003. The following quantities shall be authorised:Member State: France - 1 April to 30 June - Import terms>TABLE>Article 3In accordance with Article 16(5) of Regulation (EC) No 1439/95, the Netherlands may issue import licences as provided for in Title II B of that Regulation for which applications were lodged between 1 and 10 April 2003. The following quantities shall be authorised:Member State: The Netherlands - 1 April to 30 June - Import terms>TABLE>Article 4This Regulation shall enter into force on 6 May 2003.It shall apply from 26 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 May 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 143, 27.6.1995, p. 7.(2) OJ L 41, 10.2.2001, p. 3.(3) OJ L 351, 28.12.2002, p. 73.